UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21327 Dreyfus Manager Funds II (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 08/31/15 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Balanced Opportunity Fund August 31, 2015 (Unaudited) Coupon Maturity Principal Bonds and Notes31.7% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables1.1% AmeriCredit Automobile Receivables Trust, Ser. 2014-1, Cl. C 2.15 3/9/20 585,000 586,424 AmeriCredit Automobile Receivables Trust, Ser. 2015-3, Cl. C 2.73 3/8/21 435,000 433,974 Capital Auto Receivables Asset Trust, Ser. 2014-1, Cl. C 2.84 4/22/19 395,000 401,079 DT Auto Owner Trust, Ser. 2014-1A, Cl. C 2.64 10/15/19 420,000 a 422,506 Exeter Automobile Receivables Trust, Ser. 2013-2A, Cl. A 1.49 11/15/17 28,797 a 28,821 GM Financial Automobile Leasing Trust, Ser. 2015-1, Cl. B 2.14 6/20/19 155,000 155,481 GM Financial Automobile Leasing Trust, Ser. 2015-1, Cl. C 2.50 6/20/19 450,000 448,553 Santander Drive Auto Receivables Trust, Ser. 2012-6, Cl. C 1.94 4/16/18 403,226 404,822 Santander Drive Auto Receivables Trust, Ser. 2012-3, Cl. C 3.01 4/16/18 206,178 207,477 Commercial Mortgage Pass-Through Ctfs.2.1% Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PW17, Cl. AAB 5.70 6/11/50 69,623 69,813 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-T28, Cl. A4 5.74 9/11/42 175,000 b 187,606 Commercial Mortgage Trust, Ser. 2015-LC19, Cl. A4 3.18 2/10/48 555,000 552,146 Commercial Mortgage Trust, Ser. 2013-WWP, Cl. B 3.73 3/10/31 650,000 a 666,196 Commercial Mortgage Trust, Ser. 2014-CR14, Cl. A4 4.24 2/10/47 345,000 b 373,178 Commercial Mortgage Trust, Ser. 2013-LC13, Cl. B 5.01 8/10/46 380,000 a,b 416,623 Credit Suisse Mortgage Trust, Ser. 2014-USA, Cl. B 4.18 9/15/37 430,000 a 449,630 Credit Suisse Mortgage Trust, Ser. 2014-USA Cl. C 4.34 9/15/37 240,000 a 250,015 GAHR Commercial Mortgage Trust, Ser. 2015-NRF, Cl. CFX 3.49 12/15/19 655,000 a,b 651,163 Hilton USA Trust, Ser. 2013-HLT, Cl. BFX 3.37 11/5/30 725,000 a 728,539 JPMBB Commercial Mortgage Securities Trust, Ser. 2014-C18, Cl. A5 4.08 2/15/47 865,000 917,214 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C13, Cl. B 4.91 11/15/46 335,000 b 357,627 UBS Commercial Mortgage Trust, Ser. 2012-C1, Cl. A3 3.40 5/10/45 125,000 129,359 Consumer Discretionary1.0% 21st Century Fox America, Gtd. Notes 4.00 10/1/23 55,000 56,106 21st Century Fox America, Gtd. Notes 6.65 11/15/37 175,000 206,307 Comcast, Gtd. Notes 6.50 11/15/35 135,000 168,250 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 355,000 a 390,389 CVS Pass-Through Trust, Pass Thru Certificates Notes 8.35 7/10/31 511,153 a 684,053 NBCUniversal Media, Gtd. Notes 5.15 4/30/20 240,000 269,096 Sky, Gtd. Notes 3.75 9/16/24 465,000 a 448,190 Time Warner, Gtd. Debs. 5.35 12/15/43 530,000 547,564 Consumer Staples1.1% Altria Group, Gtd. Notes 4.00 1/31/24 65,000 66,202 Altria Group, Gtd. Notes 4.25 8/9/42 90,000 80,367 Altria Group, Gtd. Notes 4.75 5/5/21 120,000 129,570 Altria Group, Gtd. Notes 10.20 2/6/39 20,000 32,196 ConAgra Foods, Sr. Unscd. Notes 1.90 1/25/18 425,000 422,270 HJ Heinz, Gtd. Notes 3.95 7/15/25 215,000 a 218,813 Pernod Ricard, Sr. Unscd. Notes 4.45 1/15/22 500,000 a 522,679 Reynolds American, Gtd. Bonds 3.75 5/20/23 205,000 a 199,432 Reynolds American, Gtd. Notes 4.85 9/15/23 555,000 585,183 Wallgreens Boots Alliance, Gtd. Notes 3.80 11/18/24 345,000 338,085 Wm. Wrigley Jr., Sr. Unscd. Notes 3.38 10/21/20 270,000 a 277,295 Energy1.2% BP Capital Markets, Gtd. Notes 2.32 2/13/20 460,000 456,751 Continental Resources, Gtd. Notes 5.00 9/15/22 225,000 204,187 Energy Transfer Partners, Sr. Unscd. Notes 4.90 2/1/24 440,000 c 430,853 Energy Transfer Partners, Sr. Unscd. Notes 5.95 10/1/43 220,000 205,888 Ensco, Sr. Unscd. Notes 4.50 10/1/24 240,000 c 204,135 EQT, Sr. Unscd. Notes 8.13 6/1/19 225,000 263,807 Kinder Morgan Energy Partners, Sr. Unscd. Notes 5.00 3/1/43 235,000 186,436 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.55 9/15/40 205,000 198,437 Spectra Energy Partners, Sr. Unscd. Notes 2.95 9/25/18 90,000 91,016 Spectra Energy Partners, Sr. Unscd. Notes 4.75 3/15/24 75,000 76,414 Talisman Energy, Sr. Unscd. Bonds 3.75 2/1/21 170,000 165,017 TransCanada Pipelines, Sr. Unscd. Notes 3.75 10/16/23 215,000 212,444 Williams Partners, Sr. Unscd. Notes 3.35 8/15/22 285,000 264,547 Williams Partners, Sr. Unscd. Notes 4.50 11/15/23 145,000 140,937 Williams Partners, Sr. Unscd. Notes 6.30 4/15/40 60,000 57,801 Financial3.7% ABN AMRO Bank, Sr. Unscd. Notes 2.50 10/30/18 265,000 a 268,362 ACE INA Holdings, Gtd. Notes 5.80 3/15/18 45,000 49,656 Bank of America, Sr. Unscd. Notes 1.33 1/15/19 520,000 b 525,520 Bank of America, Sr. Unscd. Notes, Ser. L 2.60 1/15/19 150,000 151,134 Bank of America, Sr. Unscd. Notes 3.88 8/1/25 80,000 80,967 Bank of America, Sr. Unscd. Notes 4.00 4/1/24 500,000 511,772 Bank of America, Sub. Notes 4.25 10/22/26 515,000 508,110 Bank of America, Sr. Unscd. Notes 5.63 7/1/20 290,000 326,084 Bank of America, Sr. Unscd. Notes 5.70 1/24/22 50,000 56,447 Capital One Bank USA, Sub. Notes 3.38 2/15/23 300,000 285,782 Cincinnati Financial, Sr. Unscd. Notes 6.13 11/1/34 169,000 198,291 Citigroup, Sr. Unscd. Notes 3.88 10/25/23 235,000 239,309 Citigroup, Sr. Unscd. Notes 4.50 1/14/22 180,000 193,134 Citigroup, Sr. Unscd. Notes 4.65 7/30/45 260,000 260,571 Citigroup, Sr. Unscd. Notes 6.13 5/15/18 160,000 176,556 ERAC USA Finance, Gtd. Notes 3.85 11/15/24 55,000 a 55,407 ERAC USA Finance, Gtd. Notes 7.00 10/15/37 210,000 a 258,282 Ford Motor Credit, Sr. Unscd. Notes, Ser. 1 1.12 3/12/19 765,000 b 755,158 General Electric Capital, Gtd. Notes 0.80 1/14/19 405,000 b 404,088 Goldman Sachs Group, Sr. Unscd. Notes 1.42 11/15/18 505,000 b 509,267 Goldman Sachs Group, Sr. Unscd. Notes 1.93 11/29/23 430,000 b 439,425 Goldman Sachs Group, Sr. Unscd. Notes 5.25 7/27/21 230,000 256,028 Health Care REIT, Sr. Unscd. Notes 5.13 3/15/43 235,000 239,138 HSBC Holdings, Sr. Unscd. Notes 4.00 3/30/22 295,000 306,462 JPMorgan Chase & Co., Sr. Unscd. Notes 4.50 1/24/22 235,000 250,857 Morgan Stanley, Sr. Unscd. Bonds 3.70 10/23/24 500,000 500,175 Morgan Stanley, Sr. Unscd. Notes 3.75 2/25/23 220,000 223,228 Morgan Stanley, Sr. Unscd. Bonds 4.00 7/23/25 75,000 76,640 Morgan Stanley, Sr. Unscd. Notes 5.50 1/26/20 105,000 116,957 Pacific LifeCorp, Sr. Unscd. Notes 5.13 1/30/43 150,000 a 155,440 PNC Bank, Sr. Unscd. Notes 2.20 1/28/19 250,000 251,881 Regency Centers, Gtd. Notes 5.88 6/15/17 205,000 220,167 Royal Bank of Scotland Group, Sr. Unscd. Notes 2.55 9/18/15 225,000 225,129 Simon Property Group, Sr. Unscd. Notes 3.50 9/1/25 440,000 433,649 Synchrony Financial, Sr. Unscd. Notes 3.75 8/15/21 210,000 208,659 Wells Fargo Bank & Co., Sub. Notes 4.30 7/22/27 320,000 325,775 Foreign/Governmental.5% Brazilian Government, Sr. Unscd. Notes 2.63 1/5/23 200,000 c 172,000 Korea Development Bank, Sr. Unscd. Notes 2.25 8/7/17 280,000 282,995 Mexican Government, Sr. Unscd. Notes 4.75 3/8/44 225,000 210,938 Petroleos Mexicanos, Gtd. Notes 5.50 1/21/21 420,000 451,500 South Korean Government, Sr. Unscd. Notes 7.13 4/16/19 100,000 118,300 Uruguayan Government, Sr. Unscd. Notes 4.50 8/14/24 205,000 211,919 Health Care.5% AmerisourceBergen, Sr. Unscd. Notes 3.25 3/1/25 130,000 125,593 Anthem, Sr. Unscd. Notes 2.30 7/15/18 255,000 255,132 Becton Dickinson and Company, Sr. Unscd. Notes 3.73 12/15/24 90,000 89,915 Becton Dickinson and Company, Sr. Unscd. Notes 4.69 12/15/44 60,000 59,314 Celgene, Sr. Unscsd. Notes 3.55 8/15/22 215,000 215,549 Medtronic, Sr. Unscd. Notes 4.63 3/15/45 260,000 a 266,504 Zimmer Biomet Holdings, Sr. Unscd. Notes 3.55 4/1/25 215,000 206,594 Industrial.1% Waste Management, Gtd. Notes 6.10 3/15/18 145,000 Materials.8% Agrium, Sr. Unscd. Notes 3.38 3/15/25 155,000 146,140 Agrium, Sr. Unscd. Bonds 4.13 3/15/35 100,000 87,846 Freeport-McMoRan, Gtd. Notes 5.45 3/15/43 245,000 175,175 Freeport-McMoran Oil & Gas, Gtd. Notes 6.88 2/15/23 410,000 369,000 Glencore Funding, Gtd. Notes 4.63 4/29/24 230,000 a 209,313 LYB International Finance, Gtd. Notes 4.00 7/15/23 335,000 338,246 Mosaic, Sr. Unscd. Notes 4.25 11/15/23 265,000 269,010 Rio Tinto Finance USA, Gtd. Notes 3.75 6/15/25 230,000 223,101 Vale Overseas, Gtd. Notes 4.38 1/11/22 240,000 c 223,152 Municipal Bonds.5% Chicago, GO (Project and Refunding Series) 6.31 1/1/44 85,000 74,059 Illinois, GO (Pension Funding Series) 5.10 6/1/33 150,000 139,331 Los Angeles Department of Water and Power, Revenue (Build America Bonds) 5.72 7/1/39 120,000 143,071 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Build America Bonds) 6.09 11/15/40 10,000 12,460 Metropolitan Transportation Authority, Revenue (Build America Bonds) 6.55 11/15/31 225,000 282,029 New Jersey Economic Development Authority School Facilities Construction Revenue 4.45 6/15/20 425,000 424,856 New York City, GO (Build America Bonds) 5.99 12/1/36 135,000 165,526 Telecommunication Services.4% AT&T, Sr. Unscd. Notes 1.24 11/27/18 355,000 b 354,974 AT&T, Sr. Unscd. Notes 5.35 9/1/40 85,000 83,787 Rogers Communications, Gtd. Notes 4.10 10/1/23 205,000 206,700 Verizon Communications, Sr. Unscd. Notes 5.15 9/15/23 210,000 230,607 Verizon Communications, Sr. Unscd. Notes 6.55 9/15/43 185,000 219,896 U.S. Government Agencies1.4% Federal Home Loan Mortgage Corp., Notes 4.88 6/13/18 855,000 d 943,251 Federal National Mortgage Association, Notes 0.88 12/20/17 2,305,000 d 2,301,522 Federal National Mortgage Association, Notes 1.63 10/26/15 495,000 d 496,137 U.S. Government Agencies/Mortgage-Backed7.9% Federal Home Loan Mortgage Corp: 3.50%, 12/1/41 - 11/1/44 4,627,182 d 4,810,179 5.00%, 4/1/39 382,775 d 427,943 5.50%, 4/1/22 - 1/1/36 236,164 d 260,454 Federal National Mortgage Association: 3.00%, 5/1/42 - 8/1/42 1,835,540 d 1,854,635 3.50%, 12/1/41 - 8/1/42 2,247,317 d 2,344,252 4.00%, 1/1/41 - 12/1/43 4,829,925 d 5,168,553 4.50%, 2/1/39 - 9/1/43 3,306,974 d 3,608,973 5.00%, 8/1/20 - 7/1/39 797,198 d 870,915 5.50%, 9/1/34 - 5/1/40 260,079 d 295,367 6.00%, 10/1/37 - 2/1/39 65,542 d 74,319 8.00%, 3/1/30 125 d 127 Government National Mortgage Association I; 5.50%, 4/15/33 35,761 40,942 Government National Mortgage Association II; 3.00%, 1/20/45 1,554,007 1,579,674 U.S. Government Securities8.7% U.S. Treasury Bonds: 2.50%, 2/15/45 2,285,000 2,079,409 3.00%, 5/15/45 2,205,000 2,231,270 U.S. Treasury Floating Rate Notes: 0.15%, 10/31/16 270,000 b 270,145 0.17%, 7/31/16 85,000 b,c 85,046 0.17%, 4/30/17 430,000 b 430,291 U.S. Treasury Notes: 0.63%, 6/30/17 2,530,000 c 2,526,987 0.63%, 7/31/17 2,420,000 c 2,416,220 1.13%, 6/15/18 3,445,000 3,454,891 1.63%, 6/30/20 2,365,000 2,375,501 1.63%, 7/31/20 7,500,000 c 7,529,588 Utilities.7% Duke Energy Carolinas, First Mortgage Bonds 5.25 1/15/18 95,000 103,196 Enel Finance International, Gtd. Notes 6.00 10/7/39 210,000 a 243,554 Exelon Generation, Sr. Unscd. Notes 6.25 10/1/39 315,000 340,002 Iberdrola International, Gtd. Notes 6.75 7/15/36 205,000 255,621 Nevada Power, Mortgage Notes 6.50 8/1/18 90,000 101,508 NiSource Finance, Gtd. Notes 5.65 2/1/45 390,000 446,417 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 215,000 223,131 Sierra Pacific Power, Mortgage Notes, Ser. P 6.75 7/1/37 25,000 32,984 Total Bonds and Notes (cost $84,590,144) Common Stocks64.9% Shares Value ($) Consumer Discretionary5.3% Amazon.com 2,434 e 1,248,374 Carnival 53,011 2,609,732 CBS, Cl. B 17,763 803,598 Dollar Tree 13,411 e 1,022,723 Hanesbrands 43,581 c 1,312,224 Home Depot 8,666 1,009,242 Interpublic Group of Companies 109,345 2,064,434 Liberty Interactive, Cl. A 19,417 e 525,036 Omnicom Group 19,394 1,299,010 PVH 7,730 919,715 Staples 39,576 562,375 Ulta Salon Cosmetics & Fragrance 4,913 e 776,696 Consumer Staples6.9% Coca-Cola Enterprises 27,899 1,436,520 ConAgra Foods 28,409 1,184,087 CVS Health 32,337 3,311,309 Estee Lauder, Cl. A 9,399 749,758 Kellogg 41,043 2,720,330 Molson Coors Brewing, Cl. B 27,330 1,860,900 Mondelez International, Cl. A 26,136 1,107,121 PepsiCo 46,547 4,325,613 Philip Morris International 14,265 1,138,347 Rite Aid 84,144 e 694,188 Energy7.2% Anadarko Petroleum 11,760 841,781 EOG Resources 58,215 4,558,817 Occidental Petroleum 108,227 7,901,653 Phillips 66 39,323 3,109,270 Schlumberger 36,225 2,802,728 Exchange-Traded Funds.1% iShares Russell 1000 Value ETF 1,574 Financial16.6% ACE 10,537 1,076,460 American International Group 32,589 1,966,420 Berkshire Hathaway, Cl. B 27,836 e 3,731,137 BlackRock 3,452 1,044,126 Capital One Financial 23,890 1,857,447 Charles Schwab 38,760 1,177,529 Citigroup 114,276 6,111,480 Communications Sales & Leasing 37,929 762,373 E*TRADE Financial 46,399 e 1,219,830 FNF Group 21,671 789,041 Goldman Sachs Group 10,361 1,954,085 Hartford Financial Services Group 31,710 1,457,075 Intercontinental Exchange 7,707 1,760,356 JPMorgan Chase & Co. 117,618 7,539,314 Morgan Stanley 63,026 2,171,246 PNC Financial Services Group 14,486 1,319,964 Prudential Financial 38,109 3,075,396 Regions Financial 73,316 703,100 TD Ameritrade Holding 31,517 1,054,559 Voya Financial 94,521 4,071,965 Health Care8.5% AbbVie 12,996 811,080 Anthem 5,676 800,600 Biogen 5,321 e 1,581,933 Boston Scientific 48,560 e 812,894 Bristol-Myers Squibb 23,450 1,394,571 Cardinal Health 31,532 2,594,138 Eli Lilly & Co. 19,798 1,630,365 Express Scripts Holding 9,637 e 805,653 Medtronic 22,022 1,591,970 Merck & Co. 47,132 2,538,058 Pfizer 185,341 5,971,687 UnitedHealth Group 19,091 2,208,829 Industrial4.5% Delta Air Lines 24,012 1,051,245 FedEx 5,539 834,229 Honeywell International 22,399 2,223,549 Leucadia National 24,555 526,950 Northrop Grumman 9,835 1,610,383 Owens Corning 19,220 851,254 Raytheon 13,566 1,391,329 United Technologies 38,901 3,563,721 Information Technology10.5% Accenture, Cl. A 19,210 1,810,927 Apple 26,797 3,021,630 Applied Materials 71,118 1,143,933 Cisco Systems 206,548 5,345,462 Citrix Systems 7,541 e 513,618 Cognizant Technology Solutions, Cl. A 15,441 e 971,857 EMC 26,006 646,769 Facebook, Cl. A 13,137 e 1,174,842 Google, Cl. A 2,457 e 1,591,694 Google, Cl. C 3,805 e 2,352,441 Hewlett-Packard 24,561 689,182 Microchip Technology 52,548 c 2,233,290 Oracle 56,495 2,095,400 salesforce.com 12,065 e 836,828 Texas Instruments 25,708 1,229,871 Verizon Communications 15,817 727,740 Visa, Cl. A 25,416 1,812,161 Materials3.2% CF Industries Holdings 13,877 796,262 Martin Marietta Materials 6,601 1,107,648 Mosaic 20,851 851,346 Newmont Mining 48,618 829,909 Packaging Corporation of America 16,373 1,098,792 Potash Corp of Saskatchewan 35,409 920,634 Vulcan Materials 33,062 3,095,264 Telecommunication Services2.0% AT&T 165,804 Total Common Stocks (cost $164,935,536) Principal Short-Term Investments.0% Amount ($) Value ($) U.S. Treasury Bills; 0.15%, 2/11/16 (cost $39,972) 40,000 f Other Investment3.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $8,669,204) 8,669,204 g Investment of Cash Collateral for Securities Loaned1.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $4,395,736) 4,395,736 g Total Investments (cost $262,630,592) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF Exchange-Traded Funds GO General Obligation REIT Real Estate Investment Trust a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2015, these securities were valued at $7,811,206 or 2.9% of net assets. b Variable rate securityinterest rate subject to periodic change. c Security, or portion thereof, on loan. At August 31, 2015, the value of the fund's securities on loan was $21,089,224 and the value of the collateral held by the fund was $21,803,462, consisting of cash collateral of $4,395,735 and U.S. Government & Agency securities valued at $17,407,727. d The Federal Housing Finance Agency ("FHFA") placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. e Non-income producing security. f Held by or on behalf of a counterparty for open financial futures contracts. g Investment in affiliated money market mutual fund. At August 31, 2015, net unrealized appreciation on investments was $9,671,846 of which $18,341,254 related to appreciated investment securities and $8,669,408 related to depreciated investment securities. At August 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) Value (%) Common Stocks 64.8 U.S. Government Agencies/Mortgage-Backed 18.0 Corporate Bonds 9.5 Short-Term/Money Market Investments 4.8 Commercial Mortgage-Backed 2.1 Asset-Backed 1.1 Foreign/Governmental .5 Municipal Bonds .5 Exchange-Trade Funds .1 Based on net assets. STATEMENT OF FINANCIAL FUTURES August 31, 2015 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 8/31/2015 ($) Financial Futures Short U.S. Treasury 10 Year Notes 29 (3,684,813) December 2015 The following is a summary of the inputs used as of August 31, 2015 in valuing the fund's investments: Level 1 - Level 2 - Other Unadjusted Quoted Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Asset-Backed - 3,089,137 - Commercial Mortgage-Backed - 5,749,109 - Corporate Bonds+ - 25,106,277 - Equity Securities - Domestic Common Stocks+ 173,014,481 - - Equity Securities - Foreign Common Stocks+ 920,634 - - Exchange-Traded Funds 152,316 - - Foreign Government - 1,447,652 - Municipal Bonds+ - 1,241,332 - Mutual Funds 13,064,940 - - U.S. Government Agencies/Mortgage-Backed - 25,077,243 - U.S. Treasury - 23,439,317 - Other Financial Instruments: Financial Futures++ 16,267 - - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized within Level 1 of the fair value hierarchy. Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) and financial futures (other than those traded on an exchange) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Debt securities for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other debt securities are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service approved by the fund's Board. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. These securities are generally within Level 1 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Manager Funds II By: /s/ Bradley J. Skapyak Bradley J.
